Case 2:19-cv-00820-NIQA Document 3 Filed 05/30/19 Page 1 of 2

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

FEDERATED SERVICE INSURANCE:

COMPANY,
Plaintiff
Vv,
BRIDGESTONE BANDAG LEC.

Defendant

 

 

Civil Action No. 2:19-cv-008

STIPULATION OF DISMISSAL

Pursuant to Local Rule of Civil Procedure 41.1(b). the parties supulate to the

dismissal of this matter with prejudice. and each party to bear it’s own costs.,

20-NIQA

 

WHITE A D\WILLIAMS LLP

By: . G/\
Anthghy LoMiscioscia
Attorneys for Plaintiff

 

WARD GREENBERG
REIDY, LLP

HELLER

ye fb L- |)

AND

 

Gerhard P. Dietrich
Attorneys for Defendant

 

(

 

Poe SPY "228839020." 2288 3902v,

SO ORDERED:

 
Case 2:19-cv-00820-NIQA Document 3 Filed 05/30/19 Page 2 of 2

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

FEDERATED SERVICE INSURANCE
COMPANY,

Plaintiff
Vv.
BRIDGESTONE BANDAG LLC,

Defendant

 

 

Civil Action No. 2:19-cv-00820-NIQA

CERTIFICATE OF SERVICE

I, Anthony L. Miscioscia, certify that I served a copy of the foregoing Stipulation

of Dismissal via the court’s ECF system on this date upon the following:

Gerhard P. Dietrich
WARDGREENBERG
1835 Market Street, Suite 650
Philadelphia, PA 19103

22883902v.1

WHITE AND WILLIAMS LLP

/s/ Anthony L. Miscioscia

 

Anthony L. Miscioscia
